108 F.3d 1373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William C. POSEY, Plaintiff--Appellant,v.STATE of North Carolina, Defendant--Appellee.
No. 96-1842.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1997.Decided March 10, 1997.

William C. Posey, Appellant Pro Se.  Virginia Lori Fuller, Assistant Attorney General, Raleigh, North Carolina, for Appellee.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order adopting the magistrate judge's recommendation and dismissing his complaint filed pursuant to the Americans with Disabilities Act, 42 U.S.C.A. §§ 12101-12213 (West 1995).  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Posey v. North Carolina, No. CA-95-663 (M.D.N.C. May 29, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.